People ex rel. Unger v Molina (2022 NY Slip Op 03705)





People ex rel. Unger v Molina


2022 NY Slip Op 03705


Decided on June 7, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
FRANCESCA E. CONNOLLY
SHERI S. ROMAN
JOSEPH J. MALTESE, JJ.


2022-04201

[*1]The People of the State of New York, ex rel. Randall D. Unger, on behalf of Jonmichael Delgado, petitioner,
vLouis Molina, etc., respondent.


Randall D. Unger, Kew Gardens, NY, petitioner pro se.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill, Nancy Fitzpatrick Talcott, Charles T. Pollack, and Crystal Ingneri of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Jonmichael Delgado upon his own recognizance or, in the alternative, to set reasonable bail upon Queens County Indictment No. 1456/2021.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Queens County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
DILLON, J.P., CONNOLLY, ROMAN and MALTESE, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court